Citation Nr: 1616320	
Decision Date: 04/25/16    Archive Date: 05/04/16

DOCKET NO.  09-45 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right knee disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1986 to August 1992.  

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The Veteran's case was last before the Board in August 2014, when it remanded the Veteran's claims of entitlement to service connection for an acquired psychiatric disorder and a right knee disability for additional development.  A December 2014 rating decision, sent to the Veteran in May 2015, granted service connection for post-traumatic stress disorder.  The Veteran's right knee claim has been returned to the Board.  

REMAND

The Veteran asserts that he has had consistent problems with his right knee, due to excessive impact while running on paved roads during service.  See April 2009 notice of disagreement.  The Veteran has not been provided with a VA examination as to the etiology of his right knee disability.  VA must provide an examination with regard to claims for disability compensation when there is competent evidence of a disability that may be associated with an in-service event, injury, or disease, but there is insufficient information to make a decision on the claim. 38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service, and the threshold for finding that the disability may be associated with service is low. McLendon, 20 Vet. App. at 83.  The Veteran has a current disability.  A VA record from June 2009 diagnosed the Veteran with right knee swelling, suspect pre-patellar bursitis with some degenerative arthritis.  He has also offered competent testimony of knee problems in and since service after excessive impact while running in combat boots on hard surface during service.  A VA examination is therefore warranted.

In its August 2014 remand, the Board instructed that the AOJ continue to seek records of treatment of the Veteran while he was incarcerated at a federal penitentiary in Florence, Colorado.  The Board noted that 38 U.S.C.A. § 5103A(b)(3) requires that VA continue to get federal records until "until the records are obtained unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile."  In an October 2014 letter, the AOJ, having been informed by the Bureau of Prisons (BOP) in a September 2008 letter that it required authorization from the Veteran in order to release his medical records, requested that the Veteran complete a form to authorize the release of these records.  The Veteran did not respond to the letter.  The Veteran's representative asserts in the April 2016 post-remand brief that there was not substantial compliance with the Board's directive, as the AOJ asked him to explain the circumstances/location of his treatment while in the custody of the Bureau of Prisons (BOP), and that authorization from the Veteran was not necessary inasmuch the BOP is a federal agency.  However, the regulations relating to obtaining federal records specifically provide that VA may request identifying information and authorization to release records from federal agencies or departments.  38 C.F.R. § 3.159(c)(2)(i),(ii) (2015).  Nevertheless, another attempt at obtaining BOP records is warranted inasmuch as the Veteran's claim is being remanded for an examination.  Outstanding VA records should also be obtained; the most recent records are from August 22, 2014.  

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran any necessary identifying information and authorizations to obtain from BOP the records of his treatment at the federal penitentiary in Florence, Colorado.  Inform the Veteran that the records cannot be obtained without his authorization.  If the Veteran provides the necessary information and authorization for release, request the records from BOP.

2.  Obtain any outstanding VA treatment records for the period after August 22, 2014.

3.  If any records cannot be obtained for any reason other than lack of appropriate information and authorization for release, take action consistent with 38 C.F.R. § 3.159(e). 

4.   Following completion of the above, schedule a VA examination as to the nature and etiology of the Veteran's right knee disability.  The examination should include all necessary diagnostic testing or evaluation.  The claims file, including a complete copy of this remand, must be made available for review.  

Based on review of the record and examination of the Veteran, the examiner should respond to the following:  

Is it at least as likely as not (probability of 50 percent or more) that a current right knee disability had its onset in or is related to service?

With regards to arthritis, please indicate whether it is at least as likely as not that it manifested within one year of separation from such service.

A complete rationale should accompany each opinion provided.

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.

5.  After completing the above, and any other necessary development warranted by the Veteran's testimony viewed in conjunction with the other evidence of record, readjudicate the Veteran's claim.  If any benefit sought is not granted, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford a reasonable opportunity to respond before the case is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

